DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 12/18/2020. Currently, claims 1-29 and 31-35 are pending. Claims 10-22 have been withdrawn from further consideration. Claims 1 and 23 have been amended. Claim 30 has been cancelled. No newly added claim(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 23-29 and 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites in part, 
“wherein the verification means to comprises”. 


Claim 1 recites the limitation "the verification means" in line 13. There is insufficient antecedent basis for this limitation in the claim. 

Claim 1 recites the limitation "the product price” and “the pre-set threshold” in line 19. There is insufficient antecedent basis for this limitation in the claim. 

Claim 23 recites in part, 
“wherein the verification means to compare”. 
It is unclear whether the verification means describes a step or structure. Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention. Appropriate correction is required. 

Claim 23 recites the limitation "”the barcode” and “the barcode reader” in line 3. There is insufficient antecedent basis for this limitation in the claim. 

Claim 23 recites the limitation "”the barcode data signal” and “the barcode reader” in line 4. There is insufficient antecedent basis for this limitation in the claim. 

Claim 23 recites the limitation "the video data” in line 6. There is insufficient antecedent basis for this limitation in the claim. 

Claim 23 recites the limitation "the verification result” in line 11. There is insufficient antecedent basis for this limitation in the claim. 

Claims 2-9, 24-29 and 31-34 are rejected based on their dependence on claims 1 or 23.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 23-29 and 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 
The claims recite method, system and computer product for detecting point-of-sale (POS) fraud. 
Exemplary claim 1 recites in part, 
to verify using an artificial neural network,
wherein the verification means to comprises: 
comparing a product image received from the image capture device at the moment of receiving the barcode data signal with at least one product image received from the database corresponding to the product corresponding to the barcode data; and 
to detect fraud when the verification result is negative, 
wherein if the product price is less than the pre-set threshold, then the product is not verified. 
The claim recites the limitations of 1) processing and/or analyzing received data (product image from image capture device and database, as well as product price), 2) analyzing the product price, and 3) detecting fraud based on the result of the analysis. 
The processing and detecting steps describe the process of fraud prevention based on data collection and comparison. The steps cover certain methods of organizing human activities (sales activities). 
This judicial exception is not integrated into a practical application because the additional elements describe the steps of collecting and sending video and barcode data, as well as storing product images. The recited steps are recited at a high level of receiving, transmitting and storing data. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (barcode reader, memory, image capture device and data processing module) amount to no more than mere instructions to apply the judicial exception using a generic computer component. The claim does not provide an inventive concept. 

Dependent claims 2-9 and 24-29 and 31-34 recites limitations directed to the abstract idea, and does not integrate the abstract idea into a practical application nor provide an inventive concept. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 2, 5-8, 23-25, 28, 29, 31-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2010/0217678 (Gonclaves), and further in view of U.S. Patent Appl. Pub. No. 2017/0251183 (Crooks).

Referring to claim 1, Goncalves discloses a POS system for detecting fraud comprising: 
a barcode reader configured to send a barcode data signal; [See paragraphs 0026, 0030, 0045]
a memory module configured to store a product database with product images corresponding to products; [See paragraphs 0030, 0041, 0042, 0046]
a data processing module configured: 
to receive data related to a product from the product database corresponding to the barcode data signal from the barcode reader; [See paragraphs 0030, 0031, 0034, 0035]
to receive image data from the image capture device; [See paragraphs 0030, 0031]
to verify using an artificial neural network, [See paragraphs 0030, 0031]
wherein the verification means to comprises: 
comparing a product image received from the image capture device at the moment of receiving the barcode data signal with at least one product image received from the database corresponding to the product corresponding to the barcode data; and [See paragraphs 0003, 0034, 0035]
to detect fraud when the verification result is negative, [See paragraphs 0006, 0035, 0045, 0060] 
wherein if the product price is less than the pre-set threshold, then the product is not verified. [See paragraphs 0056, 0060, 0064-0066]

an image capture device configured to receive video data from a cashier barcode scanned area; and 
a data processing module configured to receive video data. 
Crooks teaches a system with the limitations: 
an image capture device configured to receive video data from a cashier barcode scanned area; and [See paragraphs 0010, 0015, 0021, 0023]
a data processing module configured to receive video data. [See paragraphs 0010, 0015, 0021, 0023]
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of video images of Crooks for the camera images of Goncalves. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. [See Crooks paragraphs 0021-0023; Goncalves paragraphs 0003, 0035]

Referring to claim 2, the combination of Goncalves and Crooks discloses the system of claim 1, wherein the POS system is additionally configured for automatic generating or updating the product image selection for artificial neural network learning, and this selection contains sets of product images. [See paragraphs Goncalves 0030, 0031, 0034, 0035] 

claim 5, the combination of Goncalves and Crooks discloses the system of claim 1, wherein data about each product includes the name of the product, its value, its barcode, a selection of product images. [See paragraphs Gonclaves 0030, 0041, 0042, 0046, 0051, 0066]

Referring to claim 6, the combination of Goncalves and Crooks discloses the system of claim 5, wherein the verification runs in a real time mode. [See Goncalves paragraphs 0030, 0035]

Referring to claim 7, the combination of Goncalves and Crooks discloses the system of claim 6, wherein the detection of the cashier fraud requires sending a notification of a pre-set particular user. [See Goncalves paragraphs 0045, 0059, 0060]

Referring to claim 8, the combination of Goncalves and Crooks discloses the system of claim 5, wherein verification runs through the archive data obtained from the barcode reader and the image capture device stored in the memory. [See Goncalves paragraphs 0003, 0034, 0035] 

Referring to claims 23, 24, 28 and 31-33, they recite similar limitations as set forth in claims 1, 2 and 5-8, and therefore are rejected based on the same rationale. 

Referring to claim 25, the combination of Goncalves and Crooks discloses the method of claim 24, wherein the data processing module selects or updates the product 

Referring to claim 29, the combination of Goncalves and Crooks discloses the method of claim 28, wherein the product image selection contains N latest uploaded images for this product where N is a positive integer pre-set by a user. [See Goncalves paragraphs 0030, 0035, 0039, 0043]

Referring to claim 35, it recites similar limitation as set forth in claim 1, and therefore is rejected based on the same rationale. 

Claims 3, 4, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves in view of Crooks as applied to claim 1 above, and further in view of U.S. Patent No. 10,013,633 (Manmatha et al. – hereinafter Manmatha).

Referring to claim 3, the combination of Goncalves and Crooks discloses the system of claim 1 above. The combination does not explicitly disclose the limitation: wherein the products in the product database are divided into the product classes. 
Manmatha teaches a system with the limitation: wherein the products in the product database are divided into the product classes. [See col. 3, lines 37-53; col. 6, lines 19-49 – The products may be classified based on makes and models.] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Goncalves and 

Referring to claim 4, the combination of Goncalves, Crooks and Manmatha discloses the system of claim 3, wherein each product or each class of products has its own artificial neural network used for verification. [See Goncalves paragraph 0059 – Each is updated based on its particular learned model.] 

Referring to claims 26 and 27, they recite similar limitations as set forth in claims 3 and 4, and therefore are rejected based on the same rationale. 

Claims 9 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves in view of Crooks as applied to claim 1 above, and further in view of U.S. Patent Appl. Pub. No. 2006/0243798 (Kundu et al. – hereinafter Kunda).

Referring to claim 9, the combination of Goncalves and Crooks discloses the system of claim 8 above. The combination does not explicitly disclose the limitation: wherein archive data verification automatically generates a report with all detected facts of a cashier fraud.
Kundu teaches a system with the limitation: wherein archive data verification automatically generates a report with all detected facts of a cashier fraud. [See paragraph 0044] 


Referring to claim 34, it recites similar limitation as set forth in claim 9, and therefore is rejected based on the same rationale. 

Response to Arguments
101
Applicant's arguments filed 12/18/2020 with respect to the rejection of claims 1-9, 23-29 and 31-35 under 35 U.S.C. §101 have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner respectfully disagrees. Examiner notes that Applicant’s arguments are directed to newly added amendments, and have been addressed in the updated rejection. 

102/103
Applicant’s arguments filed 12/18/2020 with respect to the rejection of claims 1-2, 5-8, 23-25, 28-29, 31-33, and 35 under 35 U.S.C. § 103 over Goncalves (US Patent  have been fully considered but they are not persuasive. 

In response to Applicant’s arguments, Examiner notes that these arguments are directed to newly added amendments, and have been addressed in the current rejection. 
In addition, the system of Goncalves teaches an embodiment wherein the price of a UPC scan is compared to the price of an associated image. The price of the UPC scan is compared to within a predetermined threshold to detect fraud and generate an alert accordingly. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687